Citation Nr: 1503687	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-36 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus.

2. Entitlement to an initial rating in excess of 10 percent for service-connected post concussive headaches.

3. Entitlement to an initial compensable rating for service-connected left ankle sprain.

4. Entitlement to service connection for a cervical spine disability (claimed neck injury).

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

6. Entitlement to service connection for a bilateral hearing loss disability.

7. Entitlement to service connection for a lumbar spine disability (claimed as a back condition).

8. Entitlement to service connection for a bilateral hip disability.

9. Entitlement to service connection for a left knee disability.

10. Entitlement to service connection for a right knee disability.

11. Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to October 1988, August 2004 to August 2006, and October 2012 to September 2013 with additional service in the Army Reserves.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and October 2008 rating decisions issued by the RO. In his September 2010 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at the RO. He was initially scheduled for such hearing in June 2013. It was documented that the Veteran failed to appear for his hearing because he had been called up for active duty service. He was re-scheduled for his hearing in April 2014. However, in correspondence received prior to his scheduled hearing he requested that he be re-scheduled for a Board video-conference hearing. Thus, he was re-scheduled for his requested Board video-conference hearing in October 2014. He failed to appear for his scheduled hearing, offered no argument for this failure to appear and did not otherwise request to have his hearing rescheduled. Accordingly, his hearing request is deemed withdrawn 38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to increased ratings for the service-connected post concussive headaches and left ankle sprain as well as entitlement to service connection for: a cervical spine disability, an acquired psychiatric disorder (to include PTSD and depression), a bilateral hearing loss disability, a lumbar spine disability, a bilateral hip disability, a left knee disability, a right knee disability, and a bilateral shoulder disability are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An increased rating higher than 10 percent is not assignable for service-connected tinnitus in accordance with the provisions of Diagnostic Code 6260.  


CONCLUSION OF LAW

The claim for an increased rating higher than 10 percent for service-connected tinnitus must be denied by law.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The U. S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  The resolution of the appeal is dependent on the regulations pertaining to the rating of the service-connected tinnitus.  

Analysis

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2014).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court reversed a Board decision that found that, under pre-June 2003 regulations, no more than a single 10-percent rating could be provided for tinnitus, whether perceived as bilateral or unilateral. The Court held that pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required that VA assign separate 10-percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit). The Federal Circuit reversed the Court's decision in Smith and affirmed VA's long-standing interpretation of Diagnostic Code 6260, which limited the rating of tinnitus to a single 10 percent evaluation. See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

In this case, the 10 percent rating is the maximum schedular rating the Veteran can receive for his service-connected tinnitus. 

Further, the Board finds no other applicable diagnostic code on which a higher rating for the service-connected tinnitus could be assigned.  See 38 C.F.R. § 4.87. 

For these reasons, the Board finds that the assertions of the Veteran are without legal merit, and the claim for an increased rating for the service-connected tinnitus must be denied in this case. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Consideration of an extra-schedular rating has not been raised by the Veteran or the evidence of record and will not be further discussed.  38 C.F.R. § 3.321 (2014); see also Colayong v. West, 12 Vet. App. 524, 536 (1999).    


ORDER

The claim for an increased rating in excess of 10 percent for service-connected tinnitus is denied by operation of law.


REMAND

The Veteran asserts that his service-connected post concussive headaches and left ankle sprain are worse than currently evaluated, and that he has current cervical spine disability, acquired psychiatric disorder (to include PTSD and depression), bilateral hearing loss disability, lumbar spine disability, bilateral hip disability, left knee disability, right knee disability, and bilateral shoulder disability that had their onset during his service in Iraq. The Veteran reports having PTSD due to stressors associated with his service in Iraq, including exposure to and witnessing death as a result of multiple IED (improvised explosive device) explosions. 

The Veteran was awarded the Combat Infantryman Badge for his service in Iraq and also earned a Parachutist Badge. There are obvious physical and mental health dangers associated with combat, nearby explosions, and skydiving. Examinations are necessary before resolution of these issues.  

The Board is aware that the AOJ has tried to schedule the Veteran for examinations on multiple occasions but the Veteran has previously failed to report for the examinations. In his September 2010 Substantive Appeal, the Veteran indicated that the reason he had failed to report for the scheduled examinations was because he had been out of the country on a work assignment. More recently, a generated report of all examinations reflects that the Veteran was scheduled for VA examinations in March 2012 but that he failed to report. However, the report indicates that the Veteran failed to report for the scheduled examinations because he was on annual training out of state. 

Under the circumstances, the Board finds that the Veteran should be given another opportunity to report for VA examinations to evaluate his disabilities claimed on appeal. The Veteran is reminded that the duty to assist is not a one-way street. He cannot passively wait for help in those circumstances where he may or should have information that is essential in obtaining putative evidence. See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). If the Veteran fails to cooperate with VA's efforts to assist him with the factual development of his claims, his claims will be evaluated on the evidence of record.

Service treatment and personnel records for the Veteran's most recent period of active duty are not of record and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain service treatment and personnel records from the Veteran's period of active service from October 2012 to September 2013.

2. The AOJ should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding treatment records referable to the disabilities claimed on appeal and associate them with the record.  

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claims.

3. The AOJ then should have the Veteran scheduled for VA examination(s) to ascertain the severity of his service-connected post concussive headaches. All indicated tests and studies must be conducted. The claims folder should be made available to the examiner for review.  

All three areas of dysfunction that may result from TBI (i.e., cognitive, emotional/behavioral, and physical) must be evaluated and all pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines. 

The examiner should also respond to the following question:

Is there a diagnosis of multi-infarct dementia associated with brain trauma? 

The examiner(s) must provide a complete rationale for all findings and opinions.  

4. The AOJ should have the Veteran scheduled for a VA examination to evaluate the current severity of the service-connected left ankle sprain. All tests and studies, to include range of motion testing, must be conducted. The claims folder should be made available to the examiner for review.  

The examiner should provide an accurate and fully descriptive assessment of the service-connected left ankle disability, to include indication as to whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner must provide a complete rationale for any opinion rendered.  

5. The AOJ also should have the Veteran scheduled for a VA spine examination to determine the nature and likely etiology of the claimed cervical and lumbar spine disabilities. The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) any current cervical spine or lumbar spine disability had its clinical onset during service or otherwise was due to an injury or other event or incident of that service.

The examination report must include complete rationale for all opinions and conclusions reached.

6. The AOJ also should have the Veteran scheduled for a VA joints examination to determine the nature and likely etiology of the claimed bilateral hip, left knee, right knee and bilateral shoulder disabilities. The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) any current bilateral hip, left knee, right knee or bilateral shoulder disability had its clinical onset during service or otherwise was due to an injury or other event or incident of that service.

The examination report must include complete rationale for all opinions and conclusions reached.

7. The AOJ also should have the Veteran scheduled for a VA audio examination to determine the nature and likely etiology of the claimed bilateral hearing loss disability. The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) any current bilateral hearing loss disability had its clinical onset during service or otherwise was due to acoustic trauma sustained therein.

The examination report must include complete rationale for all opinions and conclusions reached.

8. The AOJ finally should have the Veteran scheduled for a VA examination with a psychologist or psychiatrist to determine the nature and likely etiology of the claimed acquired psychiatric disorders, to include PTSD and depression. The claims file should be made available to the psychologist or psychiatrist for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA psychologist or psychiatrist should provide an opinion as to the following:

a) Whether there is a diagnosis of PTSD at any time since October 2006.  

b) If the diagnosis of PTSD is deemed appropriate, which stressor(s) form the basis for the diagnosis, to specifically include whether the diagnosis is based upon the Veteran's fear of hostile military or terrorist activity during his service in Iraq.  

c) Regarding each diagnosed acquired psychiatric disorder, other than PTSD, whether it is at least as likely as not (50 percent probability or better) that the acquired psychiatric disorder had its clinical onset during service or otherwise was due to an event or incident of that service. 
 
The examination report must include complete rationale for all opinions and conclusions reached.

9. The Veteran must be given adequate notice of the date and place of the requested examinations. A copy of all notification letters (and the address where the notice was sent), sent to the Veteran from the VA medical facility scheduling his examinations must be associated with the claims folder. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims. 38 C.F.R. § 3.655 (2014).

10. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


